Title: To James Madison from James Taylor, 13 June 1808
From: Taylor, James
To: Madison, James



June 13 1808

This day upon an interview all differences between the undersigned were accommodated H. Carbery declaring that in his answers to certain interrogatories proposed to him by John Smith of the State of Ohio relating to James Taylor that he had not any intention to affect the credibility or injure the reputation of the Said Taylor, and the said Jas. Taylor on his part retracting & withdrawing all expressions & declarations made by him in any respect effecting the character and reputation of the Said Carbery
Signed June 13th 1808

H. Carbery
James Taylor


A Copy

